Mr. Chief Justice Clabity delivered the opinion of the court: The claimant states that while employed by the defendant in the capacity as guard at the state prison at Statesville and while making his rounds at nine o’clock in the evening and the darkness occasioned by the turning out of cell lights, he struck his left foot against one' of the concrete steps and caused him to fall. It appears that claimant’s foot became infected and thereafter an operation was performed by removing the first phalanx of the big toe on the left foot which resulted in ankilosis of the second phalanx and according to the testimony of the physician of the State Prison claimant suffered a fifteen per cent loss of the use of his left fo,ot. The claimant’s doctor bill which is not disputed, amounted to One Hundred Ninety-five ($195.00) Dollars, and his hospital bill amounted to the sum of One Hundred Eighty-four 75/100 ($184.75) Dollars, these amounts in addition to the sum of $292.00 based on a fifteen per cent loss of foot making the sum of Six Hundred Seventy-one 75/100 ($671.75) Dollars. The claimant is also asking in addition thereto for loss of time and wages which the court is of the opinion not within the rules of the Workmen’s Compensation Act, and which additional amount is not recommended by the Attorney General. The Attorney General however does recommend that an award in the sum of $671.75 be made and which appears to be proper to this court. Therefore the court recommends that claimant be allowed the sum of $671.75.